DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A and subspecies a (Claims 1-12 and 16-20) in the reply filed on 3/25/21 is acknowledged.  The traversal is on the ground(s) that there is no burden on the Examiner to examine all of the originally presented claims.  This is not found persuasive because the species revolving claims 12-15 requires different field of search and different key word that would result in pertinent in one species but not the other species.  For example, Claim 12 requires the electrolyte mixture be lithium bis(fluorosulfonyl) imide and 1-ethyl-3-methyl imidazolium bis(fluorosulfonyl)imide while Claim 13 requires a completely different mixture involving lithium bis(trifluoromethylsulfonyl) imide-tetraglyme ionic liquid with silica particles or alumina particles.  Thus, a search for claim 12 would not result in a reference that also discloses the mixture of claim 13 which not an obvious variant of claim 12.  This reasoning is similarly shared with claims 14 and 15.  
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretations
Regarding the terms “particles” in “quasi-solid electrolyte particles” and “layers of particles”, it is noted that the layers, sheets and structure electrolyte are made of particles combined together to make up the structure, layer, and sheet.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over Zhamu et al., US 20130162216 (hereinafter, Zhamu).
As to Claim 1:

    PNG
    media_image1.png
    433
    833
    media_image1.png
    Greyscale
	
Zhamu discloses a capacitor-assisted, solid-state lithium-ion battery comprising: 
a capacitor electrode which replaces a battery anode or battery cathode (Fig. 3A – with regard to the limitation “replaces a battery anode or battery cathode”, the product-by-process limitation does not further positively recite additional structure to the battery.  The claim is directed to a product and what is given penetrably consideration is the product itself and not the manner in which the product was made); 
the capacitor-assisted, solid-state lithium-ion battery being further characterized by, and comprising:
four like-shaped current collector foils (numbered one through four), placed in parallel alignment, assembled with two outer-positioned current collectors (numbered one and four) and two inner-positioned current collectors (numbered two and three) (see “… anode current collector… copper foil… aluminum foil…”, [0038, 0145], Fig. 3), each current collector foil having two opposing surfaces for carrying an attached layer of particulate electrode materials (graphene and/or lithium material), the two inner-positioned current collector foils having a layer of particles of electrode material (graphene and/or lithium material) bonded to each opposing surface, and the outer-positioned current collector foils having a layer of particles of electrode material bonded to at least their inward-facing surfaces, such that each layer of particles of electrode material faces a layer of electrode material in a paired arrangement in the capacitor-assisted, solid-state lithium-ion battery in its assembled state (Fig. 3, [0038, 0145]);
each pair of facing layers of electrode materials on adjacent, parallel-aligned current collectors being placed against a coextensive surface area of one of three layers of quasi-solid-state electrolyte particles (see “… The electrolyte preferably comprises… gel electrolyte… have a high diffusion coefficient… Solid electrolyte… if it exhibits a relatively high diffusion rate…”, [0067] – quasi-solid is interpreted as gel), such that the current collectors (numbered one and three) of a first pair of electrodes are electrically connected to serve as positively-charged cathodes during discharge of the capacitor-assisted, solid-state lithium-ion battery (see “units cells connected… constitutes a SMC…” [0061, 0078], Fig. 3 – note that the limitation “…serve as the battery cathode…” is interpreted as a manner of using the current collector for a capacitor-assisted, solid-state lithium ion battery.  It is noted that the body of claim does not disclose a structure of a solid-state electrolyte and/or a lithium-ion active material but it is only being referred to as a manner of using the current collector), and the current collectors of a second pair of electrodes (numbered two and four) are electrically connected to serve as negatively-charged anodes during discharge of the capacitor-assisted, lithium-ion battery (See Fig. 3 – Fig. 3 shows multiple pair of current collector foils) serving as electrode for the SMC);
the capacitor-assisted, lithium-ion battery comprising at least one electrode layer of capacitor anode material particles (graphene and/or lithium material) or one electrode layer of capacitor cathode material particles (graphene and/or lithium material), or one layer of each, the quasi-solid-state electrolyte particles being capable of conducting lithium ions into and from each of the capacitor electrode active material particles and the lithium-ion battery electrode active particles (see Fig. 3 – Fig 3 shows multiple electrode that reads on the capacitor electrode, which is a current collector foil with dielectric material such as graphene, and battery electrode, which is a current collector foil with active material such as graphene and/or lithium).
Regarding the terms “particles” in “quasi-solid electrolyte particles” and “layers of particles”, it is noted that the layers, sheets and structure electrolyte are made of particles combined together to make up the structure, layer, and sheet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu, as applied to claim 1 above, and further in view of Duong et al., US 20180241079 (hereinafter, Duong).
	Zhamu discloses that the electrode material can be an activated carbon, but does not disclose a mixture of capacitor material with lithium ion battery electrode material.
	In the same field of endeavor, Duong also teaches a lithium ion battery having a cathode comprising of lithium metal oxide and anode comprising of lithium titanate or carbon [0003, 0061, 0087] similar to that of Zhamu.  Duong further discloses that that the electrode can be a combination of several active material including battery materials and high power materials such as capacitor materials as to provide the electrode with sufficient energy material and provide better power and energy [0060, 0066, 0067].
	It would have been obvious to a person skilled in the art before the effective filing date of the application to incorporate the composition of Duong to the electrode of Zhamu as to provide the electrode with sufficient energy material and provide better power and energy [0060, 0066, 0067].
Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Duong, as applied to claims 2-3 above, and further in view of Lee et al., US 20160268627 (hereinafter, Lee).
	Zhamu in view of Duong discloses the cathode and anode current collector can have combination of several active material including lithium ion battery active material and capacitor active material.  
However, Zhamu does not disclose the active material is mixed with solid electrolyte materials.
	In the same field of endeavor, Lee also discloses a lithium ion battery having solid electrolyte (Title, Abstract) similar to that of Zhamu.  Lee further discloses that the electrode active material can be combined with solid electrolyte particles [0035, 0040, 0046, 0047] as to form the electrode, which can improve the ion conductivity and characteristics of the battery while reducing internal resistance [0040].
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu, as applied to claim 1 above, and further in view of Matsumoto et al., US 20110070504 (hereinafter, Matsumoto).
Zhamu discloses a quasi-solid or gel electrolyte [0067] but does not specially disclose that it is lithium bis(fluorosulfonyl) imide  and 1-ehtyl-3-methyl imidazolium bis(fluorosulfonyl) imide.
In the same field of endeavor, Matsumoto also discloses a sheet shape battery [0062] having carbon material as the electrode [0058, 0062] similar to that of Zhamu.  Matsumoto further discloses that EMIFSI and LiFSI can be mixed together in certain amount of ratio as to reduce the flammability of the electrolyte while maximizing the discharge capacity [0123].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate LiFSI and EMIFSI as the electrolyte of Zhamu as taught by Matsumoto which can reduce the flammability of the electrolyte while maximize the discharge capacity [0123].
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Lee et al., US 20160268627 (hereinafter, Lee).
As to Claim 16:
	Zhamu discloses a capacitor-assisted, solid-state lithium-ion battery comprising:


    PNG
    media_image1.png
    433
    833
    media_image1.png
    Greyscale

a first electrode comprising two layers of electrode material particles bonded to opposite sides of a current collector foil  (see “… anode current collector… copper foil… aluminum foil…”, [0038, 0145], Fig. 3), one layer of electrode material particles comprising capacitor electrode material particles and the other layer of electrode material particles comprising one of, or both of, capacitor material particles and lithium-ion battery electrode material particles (graphene and/or lithium material),, particles of a quasi-solid-electrolyte; and the layer of capacitor material particles facing a like shaped electrode material layer comprising particles of capacitor electrode material, or of battery electrode material, of the opposite electrical charge, the facing layers of electrode materials being separated by a layer of quasi-solid-state electrolyte (see “… The electrolyte preferably comprises… gel electrolyte… have a high diffusion coefficient… Solid electrolyte… if it exhibits a relatively high diffusion rate…”, [0067] – quasi-solid is interpreted as gel).
As to Claims 17-19:
	Zhamu in view of Duong discloses the cathode and anode current collector can have combination of several active material including lithium ion battery active material and capacitor active material.  

	In the same field of endeavor, Lee also discloses a lithium ion battery having solid electrolyte (Title, Abstract) similar to that of Zhamu.  Lee further discloses that the electrode active material can be combined with solid electrolyte particles [0035, 0040, 0046, 0047] as to form the electrode, which can improve the ion conductivity and characteristics of the battery while reducing internal resistance [0040].
	It would have been obvious to a person skilled in the art before the effective filing date of the application to incorporate solid electrolyte particles with the active material as taught by Lee to the battery of Zhamu as to form the electrode, which can improve the ion conductivity and characteristics of the battery while reducing internal resistance [0040].
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Lee, as applied to claims 2-3 above, and further in view of Duong et al., US 20180241079 (hereinafter, Duong).
	Zhamu discloses that the electrode material can be an activated carbon, but does not disclose a mixture of capacitor material with lithium ion battery electrode material.
	In the same field of endeavor, Duong also teaches a lithium ion battery having a cathode comprising of lithium metal oxide and anode comprising of lithium titanate or carbon [0003, 0061, 0087] similar to that of Zhamu.  Duong further discloses that that the electrode can be a combination of several active material including battery materials and high power materials such as capacitor materials as to provide the electrode with sufficient energy material and provide better power and energy [0060, 0066, 0067].
	It would have been obvious to a person skilled in the art before the effective filing date of the application to incorporate the composition of Duong to the electrode of Zhamu as to provide the electrode with sufficient energy material and provide better power and energy [0060, 0066, 0067].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723